
	

114 HR 4389 IH: Ensuring the Taxpayer a Fair Return for Federal Onshore Oil and Gas Resources Act of 2015
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4389
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Lowenthal (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Mineral Leasing Act to ensure fair returns for Federal onshore oil and gas resources.
	
	
 1.Short TitleThis Act may be cited as the Ensuring the Taxpayer a Fair Return for Federal Onshore Oil and Gas Resources Act of 2015. 2.Adjustment of minimum bids and annual rentals for oil and gas and tar sands leases to reflect inflation (a)In generalSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended—
 (1)in subsection (b)(1)(B), by striking $2 per acre and inserting $4 per acre; (2)in subsection (b)(2)(C), by striking $2 per acre and inserting $5 per acre;
 (3)in subsection (d)— (A)by striking $1.50 per acre and inserting $3 per acre; and
 (B)by striking $2 per acre and inserting $4 per acre; and (4)by adding at the end the following:
					
						(q)Inflation adjustment
 (1)In generalThe Secretary shall— (A)by regulation, at least once every 4 years, adjust each of the dollar amounts that applies under subsections (b)(1)(B), (b)(2)(C), and (d) by the cost-of-living adjustment; and
 (B)publish each such regulation in the Federal Register. (2)DefinitionsIn this subsection:
 (A)Cost-of-living adjustmentThe term cost-of-living adjustment means the percentage (if any) for a dollar amount by which— (i)the Consumer Price Index for the month of June of the calendar year preceding the adjustment, exceeds
 (ii)the Consumer Price Index for the month of June of the calendar year in which the dollar amount was last set or adjusted pursuant to law.
 (B)Consumer Price IndexThe term Consumer Price Index means the Consumer Price Index for all urban consumers published by the Department of Labor.. (b)Conforming amendmentSection 17(b)(1)(B) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(B)) is amended beginning in the first sentence by striking for a period and all that follows through Thereafter, the and inserting . The.
			3.Amendment of Royalty Rates
 (a)Royalty RatesSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended— (1)by striking 12.5 each place such term appears and inserting 18.75; and
 (2)by striking 121/2 each place such term appears and inserting 18.75. (b)ApplicationThe amendments made by subsection (a) shall apply only to new leases issued on or after the date of enactment of this Act.
			4.On-shore Federal oil and gas royalty sharing
 (a)In generalSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended— (1)by striking Sec. 35. (a) and all that follows through 50 per centum thereof and inserting the following:
					
						35.On-shore oil and gas royalty sharing
							(a)Royalty sharing
 (1)In generalOf the amounts received by the United States from sales, bonuses, and royalties, including interest charges collected under the Federal Oil and Gas Royalty Management Act of 1982, and from rentals of the public lands in Alaska under the provisions of this Act and the Geothermal Steam Act of 1970—
 (A)33.33 percent shall be used as described in paragraph (2); and (B)the remainder shall be used as described in paragraph (3).
									(2)Distribution of 33.33 percent
 (A)In generalOf the amount referred to in paragraph (1)(A)— (i)30 percent, but not to exceed $50,000,000 per fiscal year, shall be transferred by the Secretary of the Treasury to the Bureau of Land Management for use for oil and gas inspection and enforcement;
 (ii)15 percent, but not to exceed $25,000,000 per fiscal year, shall be available to the Secretary of the Interior to remediate, reclaim, and properly plug and abandon orphan oil and gas wells on Federal lands;
 (iii)45 percent shall be paid by the Secretary of the Treasury to the State within the boundaries of which the leased land is located or the deposits were derived, for use by such State in accordance with paragraph (3); and
 (iv)the remainder shall be deposited into the Treasury as miscellaneous receipts. (B)AdministrationAmounts to be paid or available under clauses (i), (ii), and (iii) of subparagraph (A) shall—
 (i)be available without further appropriation; and (ii)remain available until expended.
 (3)Distribution of remainderOf the amount referred to in paragraph (1)(B), and subject to subsection (b), 50 per centum thereof; and (2)in subsection (a), by striking All moneys received and inserting the following:
					
 (4)General provisionsAll moneys received. (b)Conforming amendmentSection 35(c)(1) of the Mineral Leasing Act (30 U.S.C. 191(c)(1)) is amended by striking the first sentence of .
 (c)Limitations on applicationThe amendments made by subsection (a)— (1)shall apply only to amounts received by the United States under new leases issued on or after the date of enactment of this Act; and
 (2)shall not affect the application of section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) to amounts received by the United States before the first fiscal year beginning after the date of the enactment of this Act.
				
